DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a sensor module and the components it includes, however it does not disclose an improvement made by the sensor module to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sensor Module with reduced size.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka Corporation JP 2001-338382 (hereinafter “Takenaka”) in view of Tokyo Denki Kabushiki Kaisha JP6-307950 (hereinafter “Tokyo”).
Regarding claim 1, Takenaka discloses a sensor module  (measuring apparatus-10) comprising: a substrate (substrate-12); a resistor (sensor-14) formed of a film on one surface of 
	However, Takenaka fails to disclose containing Cr, CrN, and Cr2N. Tokyo discloses containing Cr, CrN, and Cr2N. (Paragraph 0017, 0022, 0029, 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Tokyo into Takenaka for the purpose of creating a stronger smaller device. The modification would allow for making a more stable and environment resistant resistor while maintaining high measurement accuracy.
Regarding claim 14, Takenaka discloses a sensor module (measuring apparatus-10) comprising: a substrate (substrate-12): a resistor (sensor-14) formed of a material, on one surface of the substrate; an electronic component (circuit-15, transmitter-18) mounted on the one surface of the substrate, to be electrically connected to the resistor; and a power source (battery-20) mounted on the one surface of the substrate or on another surface of the substrate., to be electrically connected to the electronic component, to supply power to the electronic component, wherein the power source is arranged on a side opposite to the electronic component with an insulating layer sandwiched in-between, and wherein the electronic component is electrically connected to the power source via a Wiring pattern provided on. a side surface of the insulating layer, (Paragraph 0064, Fig 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Tokyo into Takenaka for the purpose of creating a stronger smaller device. The modification would allow for making a more stable and environment resistant resistor while maintaining high measurement accuracy.
Regarding claim 15, Takenaka in view of Tokyo discloses the sensor module according to claim 14.
Takenaka further discloses the insulating layer corresponds to the substrate. (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 16, Takenaka in view of Tokyo discloses the sensor module according to claim 14.
Takenaka further discloses the insulating laver is an insulating resin layer covering the electronic component. (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 17, Takenaka discloses the sensor module according to claim 14.
However, Takenaka fails to disclose the resistor is formed of a film containing Cr, CrN, and Cr2N. Tokyo discloses the resistor is formed of a film containing Cr, CrN, and Cr2N. (Paragraph 0017, 0022, 0029, 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Tokyo into Takenaka for the purpose of creating a stronger smaller device. The modification would allow for making a more stable and environment resistant resistor while maintaining high measurement accuracy.
Regarding claim 18, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses the power source (battery-20) is directly arranged on the one surface of the substrate. (Paragraph 0064, Fig 4).	Regarding claim 19, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses an insulating resin layer on the one surface of the substrate (substrate-12), to cover the resistor (sensor-14) and the electronic component (circuit-15, transmitter-18), wherein the power source (battery-20) is arranged on a surface on an opposite side with respect to the substrate of the insulating resin layer. (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 20, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses the power source (battery-20) is directly arranged on said another surface of the substrate. (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 21, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses a. strain generator secured to said another surface of the substrate via an adhesive layer, wherein the power source is arranged on a surface on an opposite side with respect to the adhesive layer of the strain generator. (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 22, Takenaka in view of Tokyo discloses the sensor module according to claim 1.

Regarding claim 23, Takenaka in view of Tokyo discloses the sensor module according to claim 22.
Takenaka further discloses a protective layer is provided on a light-receiving surface of the solar battery (batter-20). (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 24, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses multiple instances of the resistor (sensor-14) electrically connected to the electronic component (circuit-15, transmitter-18), on the substrate (substrate-12). (Paragraph 0032-0041, 0061-0065, Fig 4)
Regarding claim 25, Takenaka in view of Tokyo discloses the sensor module according to claim 1.
Takenaka further discloses the substrate (substrate-12) is made of resin. (Paragraph 0032-0041, 0061-0065, Fig 4)

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka Corporation JP 2001-338382 (hereinafter “Takenaka”) in view of Tokyo Denki Kabushiki Kaisha JP6-307950 (hereinafter “Tokyo”) in further view of Fujitsu LTD. JP 9-16941 (hereinafter “Fujitsu”).
Regarding claim 26, the combination of Takenaka in view of Tokyo discloses  the sensor module according to claim 25.
However, the combination fails to disclose a functional layer formed of a -metal, alloy, or metal compound, directly on the one surface of the substrate, wherein the resistor is formed on one surface of the functional layer. Fujitsu discloses a functional layer formed of a -metal, alloy, or metal compound, directly on the one surface of the substrate, wherein the resistor is formed on one surface of the functional layer. (Paragraph 0020-0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fujitsu into the combination of Takenaka and Tokyo for the purpose of creating a stronger smaller device. The modification would allow for making a more stable and environment resistant resistor while maintaining high measurement accuracy.
Regarding claim 27, the combination of Takenaka in view of Tokyo discloses  the sensor module according to claim 26.
However, the combination fails to disclose the functional layer includes a function of promoting crystal growth of the resistor, a function of preventing oxidation of the resistor, a function of controlling movement of oxygen and moisture contained in the substrate toward the resistor, and/or a function of improving adhesion between the substrate and the resistor. Fujitsu discloses the functional layer includes a function of promoting crystal growth of the resistor, a function of preventing oxidation of the resistor, a function of controlling movement of oxygen and moisture contained in the substrate toward the resistor, and/or a function of improving adhesion between the substrate and the resistor. (Paragraph 0020-0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fujitsu into the combination of Takenaka and Tokyo for the purpose of creating a stronger smaller device. The modification would allow for making a more stable and environment resistant resistor while maintaining high measurement accuracy.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/            Examiner, Art Unit 2855